Title: To John Adams from Jonathan Dickinson Sergeant, 6 April 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


     
      Dear Sir
      
       6. Apl. 1776
      
     
     I arrived here last Evening in a very indifferent State of Health and shall return or not return according as I have Reason to believe I may be more useful here or there.
     So then! I am told You have a Report that Cato’s Commissioners are coming at last, 46,000 strong. Mr. ——, I suppose, will tell us that he never expected the Commissioners to come without a strong Force to back them. O for the just Vengeance of Heaven on the Heads of those who have laboured so assiduously to fetter our Hands these six Months past! If we fall I must ascribe it to our fatal Mismanagement. We have backened the Zeal of our People, discouraged our warmest Friends, strengthened the Hands of our Enemies open and concealed, consumed our Time, wasted our Strength; but I hope we shall yet awake and at least not fall unrevenged.
     How does this Report work with you? I hope it will rouze, not intimidate. We can if we are in Earnest cope with all this power and  with the Assistance of Heaven may defeat them. If this is done I should hope, like the Defeat of the Spanish Armada, it will forever break the Force of our Enemies. I think You should neither exaggerate nor attempt to conceal such news if it be true or even probable; but let it work. If the People do not kindle at it, if they do not resolve now to exert themselves, they would do yet worse if it should come unexpectedly upon them. They should be solemnly appealed to, they should be called upon to make the last Effort of their Strength and I trust we may yet be delivered. I wish they had never been lulled into a Sort of Security from that State of Expectation of strong Attempts against us which they were in before the Talk of Commissioners.
     You see I am rather in the Dumps; but You must ascribe part of it to my Disorder and part to a Reflection which has some Time haunted me, that there is a Tide in these Matters which I fear we have suffered to ebb.
     I should be much obliged to You for one of your anonymous Epistles upon this Subject informing me whether You will have it in your power to secure me an Asylum in the Land of my Forefathers after the Rest of the Colonies shall have submitted; for I have strong Faith still in New England. Let me know too how it works in Philadelphia how in Congress &c. We have Resources if we have the Virtue to use them. The Crownlands, the Quit-rents, the Tories; but alas! Quos Deus vult perdere. Could not we bid as high for Hessians and Hanoverians in the Article of Lands and Estates as our Enemies? My Head achs and my Heart achs. I tremble for the Timidity of our Counsels. Adieu! You know my Hand and imitating your Caution will at least do no Harm.
    